Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  	The election filed October 5, 2020, is acknowledged and has been entered.  Applicant ahs elected without traverse Group I.  
Applicant has also elected the following species without traverse: 

An antibody having a heavy chain amino acid sequence of SEQ ID NO: 19, a light chain amino acid sequence of SEQ ID NO: 261, and the conjugated linker-toxin spdb-DM4. This elected species includes the following domains: 
1. an antibody or an antigen binding fragment thereof (AB) that includes the VH CDR1 amino acid sequence of GFTFSNYWMD (SEQ ID NO: 11), the VH CDR2 amino acid sequence of EIRLKSYNYATH (SEQ ID NO: 12), the VH CDR3 sequence AGTDY (SEQ ID NO: 13); the VL CDR1 sequence RASQSVRTDVG (SEQ ID NO: 
15); the VL CDR2 sequence YSSNRYT (SEQ ID NO: 16); and the VL CDR3 sequence QQDYSSPYT (SEQ ID NO: 18); 
2. the masking moiety (MM) having an amino acid sequence of TCLHLTRFNYLSC (SEQ ID NO: 100); 
3. the cleavable moiety (CM) having an amino acid sequence of ISSGLLSGRSANP (SEQ ID NO: 689); and 4. the conjugated linker-toxin spdb-DM4. 
Applicant submits that  claims 1-7, 14, 17, 19, 21, 23-25, 27-30, 33, 38, 40-41, 51-54, 58-59, 61-64, 66, 68, 70, 73-75, 77, 79-84, and 99-105 read on the elected species. 
20 

2.	Claims 1-7, 14, 17, 19, 21-25, 27-30, 33, 38, 40-41, 51-55, 58-59, 61-64, 66, 68, 70, 73- 75, 77, and 79-105 are pending in the application. 

3.    	Claims 22, 55 and 85-98 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or non-elected species of invention, there being no allowable generic or linking claim.  

4.	Claims 1-7, 14, 17, 19, 21, 23-25, 27-30, 33, 38, 40-41, 51-54, 58-59, 61-64, 66, 68, 70, 73-75, 77, 

Information Disclosure Statement
5.	The information disclosure statements have been considered. 

Claim Objections
6.  	Claims 30, 70 and 81 objected to for reciting Table 4, Table 5 and/or Table 9.  MPEP 2173.05(s) states: 
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

In this case, the sequences that the Tables refer to could easily be incorporated into the claims to define the invention.  Appropriate correction is required.  


Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.	 Claims 1, 4-7, 14, 17, 19, 21, 23-25, 27-29, 33, 38, 40-41, 51-54, 58-59, 61-64, 66, 68, 70, 82-84, and 99-105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
Furthermore, the Federal Circuit has commented that each case involving the issue of written description, “must be decided on its own facts.  Thus, the precedential value of cases in this area is extremely limited.”  Vas-Cath, 935 F.2d at 1562 (quoting In re Driscoll, 562 F.2d 1245, 1250 (C.C.P.A. 1977)).  See Noelle v. Lederman, 69 USPQ2d 1508 (CAFC 2004).
	Finally, with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d 

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.

The claims genera of “antibodies that bind to human CD147 and cynomolgus CD147”, “antibodies that bind the same epitope as an antibody defined by CDR sequences” and “antibodies that inhibit binding of an antibody defined by CDR sequences”, i.e., the claims recite the antibody by the function they have.  In this case, the specification does not adequately describe such antibodies as binding an antigen, binding the same epitope and inhibiting binding does not describe representative structures of antibodies that have these functions.
Notably, on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody that binds to that antigen.  In this case, it is submitted that the rejection is supported by this recent guidance as binding to a well-characterized antigen is not sufficient written description of an antibody to that antigen because one could not envision the structure of other antibodies that bind the fully characterized antigen. Therefore, merely reciting an antibody or an antibody that competes with an antibody does not describe the structure of other antibodies with these functions.
Notably, the Amgen decision holds that the existence of one or a few examples of an antibody having a specific combination of functional characteristics is not sufficient to describe the genus of antibodies having the same functional characteristics. These conclusions are supported by knowledge of antibody structure.  It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single antigen. For example, Lloyd et al (Protein Engineering, Design & Selection, 22:159-168, 2009) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (see, e.g., Discussion).  Similarly, Edwards et al (J Mol Biol, 14;334(1):103-118, 2003), found that over 1000 antibodies, all different in amino acid sequence, were 
Although the skilled artisan could potentially identify antibodies encompassed by the claims by, for example, screening for antibodies with the claimed functions, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

In summary, given the lack of particularity with which the “antibodies that bind to human CD147 and cynomolgus CD147”, “antibodies that bind the same epitope as an antibody defined by CDR sequences” and “antibodies that inhibit binding of an antibody defined by CDR sequences” to which the claims are directed, are described in the specification, it is submitted that the skilled artisan could not immediately envision, recognize or distinguish at least most of the members of the claimed genera, to which the claims are directed; and therefore the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1, 4-5 and 99-100 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Barlow et al (US 2011/0223176 A1, IDS) as evidenced by the definition of “polyclonal antibody” (Exhibit A).
With respect to the claims, Barlow et al teach an antibody that binds to human CD147 and cynomolgus CD147 (see page 34 and Table 8). Barlow et al teach the antibodies can be polyclonal or monoclonal (see page 15). 
In this case, as evidenced by the definition of polyclonal antibodies, polyclonal antibodies bind to multiple epitope sites on an antigen of interest.  Accordingly, while Barlow could not test their antibodies for binding to the same epitope and for having the other claimed properties as antibodies encompassed by the claims, since polyclonal antibodies comprise a heterogeneous population of antibodies that bind the multiple immunogenic epitopes of an antigen, the polyclonal antibodies of Barlow necessarily bind the same epitope and have the functions of antibodies encompassed by the claims by binding the same epitope as antibodies encompassed by the claims.  Notably, Barlow teach making polyclonal antibodies to the antigen which comprises the epitope bound by antibodies encompassed by the claims, so this epitope is one of the multiple epitopes on the antigen that would generate specific antibodies that would necessarily be present in the polyclonal antibodies of Barlow.
In this case, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products of the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Accordingly, Barlow et al anticipate the claims absent a showing otherwise. 


Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	1, 4-7, 14, 17, 21, 23-25, 27-29, 38, 40-41, 51-54, 58-59, 61-63, 82084 and 99-105 are rejected under 35 U.S.C. 103 as being unpatentable over Barlow et al (US 2011/0223176 A1, IDS) as evidenced by the definition of “polyclonal antibody” (Exhibit 1) and West et al (US 2016/0355587 A1).
Barlow et al teach an antibody that binds to human CD147 and cynomolgus CD147 (see page 34 and Table 8). Barlow et al teach the antibodies can be polyclonal or monoclonal or scFv (see pages 3 and 15).  Barlow et al teach antibodies conjugated to toxins (see page 15).
West et al teach linking antibodies to masking moieties and cleavable moieties with intervening linkers (from 1 to 20 amino acids) as instantly claimed and conjugating such activatable antibodies to the toxin SPDB-DM4 to target the toxin to cancer cells expressing the antigen and a protease that will activate the antibody (see entire document, pages 10, 33, 47, 49, 51, 53 and 55 and Table C). West et al teach pharmaceutical compositions thereof further comprising a carrier and additional agents (see pages 40 and 49).
Accordingly, it would have been prima facie obvious to make antibodies of Barlow further 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.          

 


Conclusion

13.	Claims 73-77, 79 and 80 are allowed.  Claims 2, 3, 19 and 64 are objected to for depending from rejected base claims.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
February 3, 2021